Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0006], line 5 of PGPub US 2022/0080633A (Application), for example, “injection pressure is 90 kgf to 110 kgf” are recited. However, ‘kgf’ is not a pressure unit. Multiple places in the disclosure have the same issue. 
Appropriate correction is required.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
In claim 1, line 2, ‘a filter element’ should read “the filter element”
In claims 2-7, line 1, respectively, ‘replaceable filter element’ should read “the replaceable filter element”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2, line 2, claim 3, line 2, and claim 4, line 2, respectively, recite the limitation of “high transparent liquid silicone or polycarbonate”. In general, liquid silicone or polycarbonate is transparent. It is unclear for the term of “high transparent” in what way liquid silicone or polycarbonate can be called high transparent. Claims 2, 3, 4 render indefinite.
	Claim 2, line 5, claim 3, line 4, claim 4, line 4, and claim 7, line 4, respectively, recite the limitations of “an injection pressure is XX kgf to XX kgf”. However, ‘kgf’ is not a pressure unit. The Examiner needs to guess that ‘kgf’ should be ‘kgf/cm2’. Claims 2, 3, 4, and 7 are indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 207912106, English translation provided) in view of Feng (CN 207220209, English translation provided) and Flanningan et al. (US 2005/0109343).
Regarding claims 1, 5, Cao discloses, as illustrated in Figs. 1-3, a silicone mask with a replaceable filter element (as shown in Fig. 2, item 5 (a filter sheet (page 2, line 96)) is a replaceable filter element; as shown in Fig. 2, the filter sheet 5 is embedded between item 4 and item 6 (related to claim 5)), comprising an adjustable strap (Fig. 1, items 2 and 3 (straps (page 2, line 94))), a silicon seal ring (Fig. 3, item 8 (page 2, line 87)), a mask framework (Fig. 1, item 4 (a keel frame (page 2, line 96))), the filter element, and a face shell (Fig. 2, item 6 (a bead frame (page 2, line 96))). 
However, Cao does not disclose a protective shield for the mask. In the same field of endeavor, (face) mask, Feng discloses that, as illustrated in Fig. 1, the rear shell 3 is provided with a plurality of air inlet holes 31, and the air inlet holes are arranged in the shape of the smiling mouth when the mouth of the rear shell 3 is located at a lower position in the middle of the back shell 3 (page 3, lines 167-169). Thus, Feng discloses that, the rear shell has functions of both protection and decoration for the mask. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Feng to provide a protective shield for the mask. Doing so would be possible to provide the mask looking more harmonious and beautiful, as recognized by Feng (page 3, lines 167-170). 
Further, in the same field of endeavor, respiratory facepiece, Flanningan discloses that, as illustrated in Fig. 1, adjustable straps 26 may be jointed to the yolk 24 on opposing sides of the central cap 20 ([0031], lines 5-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Flanningan to provide the adjustable strap to the mask. Doing so would be possible to wear the mask more comfortable, as recognized by Flanningan ([0031]).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cao et al. (CN 207912106, English translation provided), Flanningan et al. (US 2005/0109343) and Feng (CN 207220209, English translation provided) as applied to claim 1 above, further in view of Kashiwagi (US 2011/0313123).
Regarding claim 2, Cao in the combination discloses the silicone joint elastic portion 8 (page 2, line 87) or the edge of the inner surface of the mask body 1 has a silicone rubber elastic portion 12 (page 2, line 106). However, Cao does not disclose the details of a coating (or encapsulation) injection molding for the silicone used. The coating (or encapsulation or insert molding) injection molding is a common approach to combine plastic composite molded bodies consisting of a hard thermoplastic or thermoset shape support articles with a soft elastomeric article (such as made of silicone rubber), which is often located on the surface, which in particular determines the haptics, the electrical properties or the sealing force (see [0002], lines 11-15 in the teachings of Franssen et al. (US 2015/0298375)).   
In the same field of endeavor, injection molding, Kashiwagi discloses a method for preparing a silicon resin lens. Kashiwagi discloses that, molding conditions (in the injection molding) includes a molding temperature of 100 to 170 degrees C., …, a molding pressure of 1 to 100 MPa, and a molding time of 0.5 to 20 minutes ([0067], lines 5-8). Thus, Kashiwagi discloses that, in the coating injection molding, an injection temperature is 125˚ C. to 135˚ C. (100 to 170 degrees C. overlapping the claimed range), an injection time is twenty-five seconds to forty seconds (30 seconds in the claimed range), and an injection pressure is 90 kgf/cm2 to 110 kgf/cm2 (1 to 100 MPa overlapping the claimed range).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kashiwagi to provide an injection temperature is 125˚ C. to 135˚ C., an injection time is twenty-five seconds to forty seconds, and an injection pressure is 90 kgf/cm2 to 110 kgf/cm2. Doing so would be possible to have planned precise dimensions of the silicone article, as recognized by Kashiwagi ([0014]). 
Claims 3-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cao et al. (CN 207912106, English translation provided), Flanningan et al. (US 2005/0109343) and Feng (CN 207220209, English translation provided) as applied to claim 1 above, further in view of Johnson et al. (US 2020/0277457).
Regarding claims 3-4 and 7, the combination does not explicitly disclose the mask framework (or the face shell or the protective shield) is made of high transparent polycarbonate by one time injection molding, an injection temperature is 280˚ C. to 300˚ C. (or 260˚ C. to 290˚ C. (related to claim 4) or 260˚ C. to 290˚ C. (related to claim 7), an injection time is two seconds to three seconds (or three seconds to five seconds (related to claim 4) or three seconds to five seconds (related to claim 7)), an injection pressure is 100 kgf/cm2 to 150 kgf/cm2 (or 45 kgf/cm2 to 55 kgf/cm2 (related to claim 4) or 45 kgf/cm2 to 55 kgf/cm2 (related to claim 7)), and a cooling time is twenty-two seconds to twenty-five seconds (or fifteen seconds to twenty seconds (related to claim 4) or fifteen seconds to twenty seconds (related to claim 7)).
In the same field of endeavor, composite article, Johnson discloses that, as illustrated in Fig. 1, headpiece 1 may have a variety of configurations and could be a mask ([0034], lines 1-3). Johnson disclose that the composite article comprises a composite material comprising polycarbonate (ABSTRACT). Johnson discloses that, in examples 1-12 (see [0075], [0080], [0084], [0085], [0086]; including the table attached to [0075]), the injection temperature is 475 F (or 250 C) to 590 F (or 310 C) (overlapping), the injection time (or filling time) is one second to two seconds (overlapping or close enough), the injection pressure is 920 PSI (or 65 kgf/cm2) to 1500 PSI (105 kgf/cm2) (overlapping), and the cooling time is fifteen seconds to twenty two seconds (overlapping) (see the table attached to [0075] in pages 8 and 9).       
Johnson discloses the claimed invention except, for example, for the injection time being three seconds to five seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Johnson since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have enough filling time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Johnson to provide that an injection temperature is 280˚ C. to 300˚ C. (or 260˚ C. to 290˚ C. or 260˚ C. to 290˚ C., an injection time is two seconds to three seconds (or three seconds to five seconds or three seconds to five seconds), an injection pressure is 100 kgf/cm2 to 150 kgf/cm2 (or 45 kgf/cm2 to 55 kgf/cm2 or 45 kgf/cm2 to 55 kgf/cm2), and a cooling time is twenty-two seconds to twenty-five seconds (or fifteen seconds to twenty seconds or fifteen seconds to twenty seconds). Doing so would be possible to provide a unique thermoplastic composite material that is static dissipative, flame retardant, hydrolytically stable, dimensionally stable, as recognized by Johnson ([0007]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cao et al. (CN 207912106, English translation provided), Flanningan et al. (US 2005/0109343) and Feng (CN 207220209, English translation provided) as applied to claim 1 above, further in view of Kanzer (US 2007/0199567).
Regarding claim 6, the combination does not disclose a surface of the protective shield is produced by an ultraviolet printing process. In the same field of endeavor, filtering face mask, Kanzer discloses that, the information on the external portion of the strip may further comprise anti-forgery printing of visible and/or ultraviolet visible inks and holograms ([0070], lines 42-45). Thus, Kanzer discloses that a surface of the protective shield is produced by an ultraviolet printing process.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kanzer to provide that a surface of the protective shield is produced by an ultraviolet printing process. Doing so would be possible to provide a better way to protect the mask product, as recognized by Kanzer ([0070], lines 37-56).    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741